                      Case 2:19-cv-02191-JCM-EJY Document 10 Filed 05/08/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    TERRY D. OLSON,                                       Case No. 2:19-CV-2191 JCM (EJY)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     EQUIFAX INFORMATION SYSTEMS,
                      LLC, et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Olson v. Equifax Information Services, LLC et
               14
                      al., case number 2:19-cv-02191-JCM-NJK. Terry D. Olson (“plaintiff”) filed the instant action
               15
                      on December 20, 2019, against Equifax Information Services, LLC (“Equifax”) and
               16
                      CitiMortgage, Inc. (“CitiMortgage”). (ECF No. 1). On January 28, 2020, plaintiff voluntarily
               17
                      dismissed CitiMortgage. (ECF No. 8).
               18
                             Federal Rule of Civil Procedure 4(m) provides as follows:
               19
               20                    If a defendant is not served within 90 days after the complaint is
                                     filed, the court—on motion or on its own after notice to the
               21                    plaintiff—must dismiss the action without prejudice against that
                                     defendant or order that service be made within a specified time.
               22                    But if the plaintiff shows good cause for the failure, the court must
                                     extend the time for service for an appropriate period. This
               23                    subdivision (m) does not apply to service in a foreign country
                                     under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under
               24                    Rule 71.1(d)(3)(A).

               25     Fed. R. Civ. P. 4(m).
               26            More than 90 days have elapsed since the instant action was filed. To date, plaintiff has
               27     not filed proof that he has served Equifax.
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-02191-JCM-EJY Document 10 Filed 05/08/20 Page 2 of 2



                1            On March 25, 2020, the court gave plaintiff notice of its intent to dismiss his claims
                2     pursuant to Fed. R. Civ. P. 4(m). (ECF No. 9). However, the court notes that Equifax has
                3     appeared in this action insofar as it filed a stipulation to extend time to answer, which the court
                4     granted. (ECF Nos. 6; 7).
                5            Accordingly,
                6            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff shall file, within
                7     7 days of this order, proof that he has served Equifax.
                8            DATED May 8, 2020.
                9                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
